Title: James Madison to Jacob Engelbrecht, 20 June 1827
From: Madison, James
To: Engelbrecht, Jacob


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 20. 1827
                            
                        
                        On a critical re-examination to which I was just led, of the appearances on which my letter of Ocr. 20. 1825,
                            ascribed the poetic effusion copied from a page in Bartrams pamphlet to Doctor Franklin, I find that I have committed an
                            error in the case, by hastily applying the word "Given", to the pamphlet, when it was meant for the Poetry, and by
                            mistaking for the handwriting of the Doctor, what was only a remarkable likeness of it. You will be sensible that the
                            least uncertainty on this point ought, for obvious reasons, to have the effect of cancelling my communication to you. I
                            must ask the favour of you therefore to return me the paper containing it; on receiving which I will substitute some other
                            communication answering the purpose of your original request. I need not add that the propriety of guarding agst
                            contingences requests that of the earliest answer from you. With friendly respects
                        
                            
                                James Madison
                            
                        
                    